Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 1 of 7




                Exhibit F
                      Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 2 of 7

                                    ----------------------------------------------------------------------------------------------------------------------------------------------------------------------------1

                                                                                                  This is the dual !angum!,e version of the Accord de                                                           1
                                                                                                                                                                                                                1

     Ceci est une version bilingue de ['Accord de                                                 Transaction/Trans'l;ctir:n Agreemeni produced and
     Transaction produit el signe par !es parties l.t                                             signed by the parties fr.Jr clarificatory purposes onzy
     des fins de clarification uniquement et qui                                                  a~d 1vhich entirely reflects the original of the Accord
     rejlete entierement !'Accord de Transaction                                                  de Transaction/Transaction Agreement previously
     original deja signe par !es parties (wus reserve                                             signed by each of the parties {.nt~fect ahvays to the
     des dispositions precisees par !es parties !ors                                              terms spectfied by each party 1vhen signing that
     de la signature du contra! original)                                                         original)

                                                                                                  B,50 Resources Linzited and Subsidiaries Signing the
                                                                                                  English Translation of the French Version setforth
 ( CONFIDENTIEL                                                                                   in the leji column
   WITHOUT PREJUDICE                                                                              ---------------------------------------------------------------------------------------------

                                                                                                  CONFIDENTIAL
   ACCORD DE TRANS,ACTION ENTRE                                                                   WITHOUT PREJUDICE
   (ULA REPUBLIOUE DE GUINEE ET
   (2) BSG RESOURCES LIIVHTED, BSG
   RESOURCES (GUINEE) LIMITED ET                                                                  TR4.NSACTI0N AGREEMENT BETWEEN
 i BSG RESOURCES (GUINEE) SARL
 1




                                                                                                  (11 THE REPUBLIC OF GUINEA AND
   (ENSEMBLE «BSGR>>)                                                                             (2) BSG RESOURCES LIMITED, BSG
                                                                                                  RESOURSES (GUINEA) LIMITED AND BS(;
                                                                                                  RESOURCES (GUINEA) SARL (TOGETHF6 R
                                                                                                  HBSGR!fl
     1.   INTERET                        DES               PARTIES                        A
     l'RANSIGER                                                                                   1. INTEREST OF THE PARTIES TO
                                                                                                  COlVIPROMISE
       Les parties a cet accord sont parties a la
 !

 I 1.1
 ' procedure d'arbitrnge        BSG Ressources                                                    1. 1 The parties to this agreement are parties to the
   Limited, BSG Ressources ((3-uinea) Limited et                                                  arbitration procedure: BSG Resources Limited, BSG
   BSG Ressources (Guinea) SARL contre la                                                         Resources (Guinea) Limited and BSG Resources
   Republique de G-uinee, affaire CIRDI n° ARB /                                                  (Guinea) SARL versus the Republic of Guinea,
   14/22.                                                                                         CIRDI case No. ARB/14/22.

    I 2 Cet arbitrage dme depuis quatre ans, et Jes
                                                      1.2 This arbitration has lasted four years, and the
 ! parties sont en attente d'une sentence portant
 I sur le principe de la responsabilite.              parties are expecting a decision covering the
                                                      principle ofliability.
   1.3 Les parties reconnaissent qu'un reglement
   global et equitable du litige est clans le meiHeur 1.3 The parties recognise that a comprehensive and
   inten~t de toutes les parties. Les parties equitable settlement of the dispute is in the best
   renoncent aux revendications exprimees clans interest of all the parties. The parties waive the
   les procedures en cours et se rejouissent de claims expressed in the procedures in process and are
   travailler ensemble pour permettre le pleased to work together to enable the development
 j developpement d'un projet minier de classe         of a world class mining project for the profit of the
 : mondiale au profit du peup1e de Guinee.            people of Guinea.

     1.4 La Republique de Guinee souhaite la mise L4 The Republic of Guinea desires the valuation of
     en valeur de ses ressources minerales, en its mineral resources, in particular iron, to improve
     particulier le fer, pour 1'arnelioration de vie de the living conditions of its populations.
     condition de vie de ses populations.

                                                                                                                              ..........................................................
 ~---------------------------------------····-·················--·-------'--------------------------------------------------------
                                                                                                         1



CONFIDENTIAL                                                                                                                                                                                               JA000001
                   Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 3 of 7

                        ----------------------------------------------------------------------·············-·····--~--------------------~
                                                    1.5 If the general tenns and conditions presented in
     1.5 Si les termes et conditions generales this document are accepted, the parties will prepare a
     presentes clans ce document sont acceptes, les transaction with a view to formalising their
     parties prepareront une transaction en vue de agreement
     fonnaliser leur accord.



     2. ENGAGEMENTS DE BSGR
                                                                                2. COMMITMENTS OF BSGR
   2.1 BSGR renonce {1 toutes Jes reclamations
   contre la Republique de Guinee, ou impliquant                                2.1 BSGR waives all claims against the Republic of
   celle-ci, et retire l'ensemble des demandes                                  Guinea, or involving the latter, and v,rithdraws all the
   presentees dans !'arbitrage CIRDI (Affaire                                   claims presented in the CIRDI arbitration (Case
 l ARB / 14/22) arns1 que toutes autres                                         ARB/14/22) as well as any other proceedings
 : procedures nees de son difierend avec la
   Republique de Guinee.                                                        stemming from its difference with the Republic of
                                                                                G-uinea.
   2.2 Comme condition prealable a tout accord,
   BSGR devra apporter la preuve qu'elle dispose                                2.2 As a prior condition to any agreement, BSGR
   du pouvoir et de I' autorite necessaire a                                    must provide the evidence that it has the power and
   conclure cet accord avec la Republique de                                    authority required to conclude this agreement with
   Guinee et que l'approbation prealable des
                                                                                the Republic of Guinea and that the prior approval of
 : j uridictions   de     Guemesey        ou des
 I administrateurs de BSG Ressources (G-uinea)                                  the jurisdictions of Guernsey or the administrators of
 1
   Ltd ne sera pas requise (ou, le cas echeant,                                 BSG Resources (Guinea) Ltd will not be required (or,
   obtenir cette approbation prealab]e ).                                       if necessary, obtain this prior approval).

     2.3 BSGR renonce a participer directement ou 2.3 BSGR waives participating directly or indirectly
     indirectement au developpement des gisements in the development of the SIMANDOU deposits
     de SlMANDOU Bloc 1 & 2 et les Blocs 3 & 4.
                                                  Block l & 2 and Blocks 3 & 4.


 l 2.4 En contrepartie, la Republique de Guinee a
 I



 I demande au conseiller de BSGR, de presenter 2.4 In return, the Republic of Guinea requested the
     un nouvel investisseur, NIRON Pk, acteur                                   BSGR advisor, to present a new investor, NIRON
     repute de la branche des mines, en vue                                     Plc, a well-known actor of the mining sector, with a
     d'exploiter le gisement de ZOGOTA. Apres
                                                                                view to mining the ZOGOTA deposits. After
     examen de ses capacites techniques et
     financieres, la Republique de Guinee a decide                              examination of its technical and financial capacities,
     de nouer un partenariat avec NIRON Pk en vue                               the Republic of Guinea decided to enter into a
     d'exploiter ledit gisement.                                                partnership with NIRON Plc with a view to mining
                                                                                said deposits.



     3. ENC}AGEMENT DE LA REPUBLIQUE 3. COMMITMENT OF THE REPUBLIC OF
     DE GUINEE                       GUINEA

     3 .1 La Republique de Guinee renonce a la 3 .1 The Republic of Guinea waives pursuing its
     poursuite de ses demandes reconventionnelle counterclaims in the CIRDI arbitration (Case
                                                                            1


     clans l'arbitrage CIRDI (Affriire ARB/14/22),. et j ARB/14/22). and waives anv civil or criminal claim
 !~r_e_·n_o_n_c_e_a_'_t_o_u_te_·_r_ec_·l_a_m_a_t_io_n_c_iv_'i_le_c:~1-----~-~~~~-:~.J.. afkain3.E._ 13.S..<2;R,J!s _rep1:~s-~nt;lti ves, _d_ir_e_ct_·o_rs_\_ _ _~
                                                                                   2



CONFIDENTIAL                                                                                                                                                 JA000002
                                       Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 4 of 7


                              ----
    ..--------------------···---                                                                 -~--------------------------·--------------------··-----------------------
                                             -------·····-------·····-·-----------·······-------------
        contre BSGR, ses representants, dirigeants,                                         administrators, employees and agents.
        administrateurs, employes et agents.
                                                                                        I
                                                                                        i 3.2 The Republic of Guinea waives its status as
    !   32 La Republique de Guinee renonce
           -·, d   t·    ·     d _ l     d
                                                          .    .. u y           ad sa     t' h, .· · , l _ "' d'· 0-
                                                        comp1ammb 1-arty a::. part o t e c11mm<1. p1oc1;;e m 6 s
                                                                          , , ,,

                       1
1
: qua11te e par 1e p mgnante ans . e ca re es .             .. . , . .                          .          .. _
  procedures penales pendantes en Suisse pendmg m Sviltzerland concem1ng the act1v1ties of
  concemant Ies activites de BSGR, et renonce a . BSGR, and waives pursuing any other actions with
  la poursuite de toutes autres actions ayant pour i the object of pursuing civil claims as part of the
: objet la poursuite d'interets civils da.ns le cad.re criminal or civil proceedings concerning the
: des procedures penales ou civiles concemant activities of BSGR in the Republic of Guinea,
  1es. a.ctivites de ~SGR_ en Republique d~ wherever in the world such proceeding may have
  Gumee, quel que so1t le lieu dans le monde ou I b" _ . . ., . d Th· 11              bl'     ~ -, ·    ,·i1    'f, , -i1
                   , ,1       •     't, . . .,     I. 1 een 1mtlate , .. e "epu IC of bumea -vv1 not1 , ,H
  d e t e11 es proceuures aurment e e 1111 11ees. _,a '                          . .. .          . . . .          ~
! Republique de Guinee informera toutes Ies the competent authormes m the Junsd1ct10ns
  autorites competentes dans Ies juridictions concerned of the waiving of its actions, claims or
  concemees du renoncement a ses actions, civil and criminal proceedings.
  revendications ou poursuites civils et penal es.
1 .                                .                                                        33 The Republic of Guinea will grant a concession
' 3.3 1a •Republique de Guinee    •   _
                                         octroiern
                                          b         une                                   an d a bas1c
                                                                                                    · agreement ior_
                                                                                                                 c ti.11e ZOCOT
                                                                                                                          ___,. , 1-tA d
                                                                                                                                         epos1·ts t o a
  concess10n et une convention ue      1
                                             ase pom 1e                                                            .        ,      ,      ·· .
   ·      t d"' z--o(-'()--r \ ,         · ·r·, · t.'l,                                   company controlled bv   NIRON        Plc m complmnce
  grnemen  . ·"'      J   1 1- a une soc1e e con ro ee                                                         ·
  par NIRON Plc en con_formite avec le code                                             ! with the mining code and the legal provisions in
l minier et les dispositions legales en vigueur.                                          force.

  3.4 Afin de faciliter les engagements des                                               3.4 In order to facilitate the commitments ofthe
  parties, et de pennettre la viabilite economique                                      ! parties, and to enable the economic viabilitv of a
! d'un projet minier et d'infrastructures integre                                       .    ' . . . .              ru   - . ' ~ . . '.
                                                                                                                          •
, d'                 d'            R' bl'         ,                                       pro1ect of mmmg and 1nte0 rated mfrastrnctures of
· envergure mon i.a1e, 1a            epu _. 1que oe                                          ·                     .    -, .      .
  Guinee accordera a l'investisseur, NIRON Pk,                                            global scale, the Republic of Gumea will grant to the
  un droit pour r evacuation du minerai de fer via                                        investor, NIRON Plc, a right for the evacuation of the
  le Liberia.                                                                           1 mineral iron via Liberia.




                                                   3.5 The Republic of Guinea agrees to ensure and
  3.5 La R~publiqu~ de Gl:iI~e~ s'~n~age a support the mining and logistics activities related to
  assurer et a soutemr les actrvrtes mmieres et        · . .                              ,        ~
       - t·    1· , , l'     ·t t·    - .,   t , i the mmmg and to the export of the mmeral trorn the
  log1s 1ques .1ees a ·exp.01a10n
                           1        numere e a:,--.       ,          .                .        .
: I' exportation du minerai de la concession de · ZOGO rA concession throughout 1ts temtory, and to
  ZOGOTA sur 1' ensemble de son territoire, et a ensure the security of its activities in its territory_
  assurer la securite de ses activites sur son
  territoire.                                      4. COMMITMENT O:F NIRON Pl,C
'
: 4. ENGAGEMENT DE NIRON PLC                                                              4.1 NIRON Plc will pay to the Republic of Guinea
                              , l D, bl'         d                                        the sum of 50,000.000 USD (fiftv million US dollars)
  4 . 1 NIRON
        1 \. _ Plc versera a a r,..epu 1que e                                                    .          ·        .     :
  Guinee la somme de 50 000 000 USD                                                       accordmg to a schedule to be detmed between the
! (cinquante millions de dollars arnericains)                                           ! parties. This payment will be made to an account
! selon un echeancier c'i definir entre les parties.                                    ' held by the National Directorate of the Treasury and
  Ce paiement sera verse sur un compte detenu                                             Public Accounting of the Republic of Guinea.
  par la Direction Nationale du Tresor et de la
  Comptabilite Publique de la Republique de                                                 4.2 NJRON Pk or a company controlled by NIRON
, Guinee.
                                                                                            must update the technical and commercial feasibility
t                                                                                           study of ZOGOTA within 3 to 6 months counting
 --------------------------------------------·-------------------------------...L.....---------------------------------·---------------------------------------

                                                                                               3



CONFIDENTIAL                                                                                                                                                           JA000003
                              Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 5 of 7


    4.2 NlRON Plc OU une societe controle par                                                                                      from the granting by Guinea of the Concession to
    NIRON devra remettre a jour l'etude de                                                                                         NIRON Pk or to a company controlled by NIRON.
    faisabilite technique et commerciale de
    ZOGOTA dans un delai de 3 a 6 mois a
    compter de l'octroi par la Guinee de la
                                                                                                                                   The paiiies agree that this feasibility study must
    Concession a NIRON Pk ou une societe
    controle par NIROK                                                                                                             cover a target of exporting between 5 and l Omillion
                                                                                                                                   tonnes of mineral per year from the ZOGOTA
    Les parties conviennent que cette etude de                                                                                     concess1011.
    faisabilite devra se faire autour d'un objectif                                                                                This feasibility study will describe the means planned
    d'exportation entre 5 et 10 millions de tonnes                                                                                 by the investor to ensure the development, design and
    de minerai par an sur la concession de
                                                                                                                                   financing of the tools and logistics solutions
    ZOGOTA
                                                                                                                                   conducive to enabling the export targets of a
    Cette etude de faisahilite decrira les moyens                                                                                  maximum tonnage achievable per year, as rapidly as
    envisages par l'investisseur pour assurer le                                                                                   possible, by starting exports from 2020,
    developpement, la conception et le financement
    des outils et solutions logistiques propres a
    permettre les objectifs d 'exportation d 'un
    tonnage maximum realisable par an, le plus
    rnpidernent possible, en commern;;ant des
    exportations a partir de 2020.                 5. COMMITMENT OF ALL THE PARTIES

                                5.1 The Republic of Guinea and BSGR undertake
                                that all their representatives, directors, employees
                                and agents, for a period of 10 years, do not make
   5. ENGAGEMENT DES TOUTES LES
                                disparaging remarks about the one or the other, all
   PARTIES
                                their directors, representatives or employees. Both
   5 .1 La Republique de Guinee et BSGR                                                                                           parties accept, in a spirit of reconciliation, to
   engagent l'ensemble de Ieurs representants,                                                                                    mutually support one another in any civil or criminal
   dirigeants, emp1oyes et agents, pendant une                                                                                    proceedings.
   periode de 10 ans, a ne pas tenir de propos
   denigrnnts a l'egard de l'un et l'autre, de tous                                                                                5.2 The Republic of Guinea and BSGR will agree                                                                                 011
   leurs dirigeants, representants ou salaries. Les
                       ·                           a joint 11ress release in which they will state that they
   deux parties acceptent, dans !'esprit de          -
   reconciliation, de se soutenir mutuellement     have signed a transaction agreement (of which the
   dans les procedures civiles ou penales.         terms will necessarily be published) vvithout
                                                   nevertheless accepting the claims or truth of the
   5.2 La Repub1ique de Guinee et BSGR remarks previously formulated by the one or the
   conviendront d'un communique de presse other of the parties. This press release will be
   conjoint dans lequel elles indiqueront avoir published as soon as the conditions prior to the
   signe un accord transactionnel (dont les termes
                                                   transaction agreement have been fulfilled.
   seront necessairement publics) sans pour autant
   accepter les reclamations ou la veracite des
   propos precedemment frmnulee par l\me ou
   l'autre des parties. Ce communique de presse
   sera publie des que les conditions prealab1es a
   1'accord transactionnel auront ete remplies,




 .................................................................................................................................................................................................... ···················------------------------------------------------------------


                                                                                                                                            4


CONFIDENTIAL                                                                                                                                                                                                                                                          JA000004
                    Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 6 of 7




                                                                                      5,3 The parties declare that they will fully comply
                                                                                      with all the conditions provided by this agreement.

                                                                                 5.4 Non-compliance with the commitments made
 i 5.3   Les parties declarent qu'elles                                     se ! will give the parties the right to resume their claims
 i conionneront pleinement a toutes                                                 1 CIRDI
                                                                           les : m be
                                                                                 1
                                                                                      •
                                                                                        ., .. . arb'1tratlon.
                                                                                                         .
 · conditions prevues par cet accord.                                            '

                                                                                          BSG Resources Limited (in
     5,4 Le non-respect des engagements pris



                                                                                                  J0
                                                                                          administration)   r
     donnera aux parties le droit de reprendre leurs
     demandes dans l'arbitrage CIR.DI.


                                                                                          one of its joint administrators acting as
 '                                                                                        agent without penmnal liability and
 i Pour la Republique de Guinee                                                           without giving any representation,
     Agent Judiciaire de J'Etat                                                           undertaking, warranty or indemnity,
     Maitre Mory Doumbouya                                                                signing subject to the finalisation of a
                                                                                          formal contract with the entry into and
                                                                                          execution of any such formal contract
                                                                                          being first sanctioned by an order of the
                                                                                          Royal Court of Guernsey and signing in
                                                                                          accordance with and subject to their
                                                                                          duties as administrator on the basis that
 '
 :   ------------------------                                                             this document shaU be governed by the
 ;
                                                                                          laws of the Island of Guernsey


                                                                                          BSG Resources (Guinea) SARL




                                                                                          one of its directors signing subject to the
                                                                                          finalisation of a formal contract and
                                                                                          signing on the basis that this document
                                                                                          shall be governed by the laws ofthe Island
                                                                                          of Guernsey




                                                                                          BSG Resources (Guinea) Limited



 i................................................· - - · - - - - - - - - - - - - -        ·········-------------------------------------------------------------- .....................................---············--------~

                                                                                             5



CONFIDENTIAL                                                                                                                                                                                                        JA000005
                        Case 1:20-mc-00199-JGK-OTW Document 17-6 Filed 05/15/20 Page 7 of 7




.
 1·····----··········----------······················································-~---------
                                                                                       ......................................................................
 I                                                                                                          one of its directors signing subject to the




L
                                                                                                            finalisation of a formal contract and
                                                                                                            signing on the basis that this document
                                                                                                            shall he governed by the laws of the Island
                                                                                                       .    of Guernsey
       ·················································----------·-·····················              1
                                                                               .................................... - · - - - - - - - - - - - - · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · . !




                                                                                                                 6



CONFIDENTIAL                                                                                                                                                                                                            JA000006
